Citation Nr: 0735981	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  06-03 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to helpless child benefits on the basis of 
permanent incapacity for 
self-support before attaining the age of 18.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to March 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4) (A) (ii) (West 2002); 38 C.F.R. §§ 
3.57(a) (1), 3.356 (2007).

The veteran contends that his son, C.L.L., became permanently 
incapable of 
self-support at the age of 8, due to a psychiatric disorder.  
For that reason, the veteran asserts that C.L.L. should be 
considered a child of the veteran for VA purposes under 38 
U.S.C.A. § 101(4) (a) (ii) on that basis.

A Social Security Administration (SSA) letter dated in 
February 2004, submitted by the veteran, notes that C.L.L. 
applied for SSA benefits in October 1994.  An attachment to a 
second SSA letter, dated in September 2005 and also submitted 
by the veteran, shows that C.L.L. applied for Supplemental 
Security Income (SSI) on September 9, 1994, and was deemed 
eligible in September 1994, as a "disabled child."  
Additionally, the September 2005 letter's attachment notes 
that C.L.L. was entitled to regular SSA disability benefits 
as of September 2003, the month that he reached 18 years of 
age.

However, the record lacks any SSA award letters noting the 
period(s) that C.L.L. received benefits, or any medical 
records noting the disability on which C.L.L.'s disability 
benefits eligibility, prior to his 18th birthday, was based.  
Although the RO noted in its December 2004 letter to the 
veteran that obtaining C.L.L.'s SSA records were part of VA's 
duty to assist the veteran with his claim, there is no 
evidence in the record that this was accomplished.  As VA has 
a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based, the RO should 
request copies of C.L.L.'s SSA medical records and any 
determination of benefits made by SSA for the period prior to 
his 18th birthday.  See Hayes v. Brown, 9 Vet. App. 67 
(1996); see generally 38 U.S.C.A. § 5103A (b) (3), (c) (3) 
(West 2002). 

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain from the SSA 
records pertinent to any claim made by 
or on behalf of C.L.L. for Social 
Security disability benefits, including 
medical records relied upon concerning 
that claim, prior to September 2003.  
All efforts to obtain these records 
should be fully documented, and SSA 
should provide a negative response if 
records are not available.  
Additionally, the RO should ask SSA to 
identify the period(s), if any, between 
the date SSI benefits were first 
issued, and the date of C.L.L.'s 18th 
birthday, that benefits were not 
provided or during which C.L.L. was not 
entitled.

2.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that it is in 
complete compliance with the directives 
of this Remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at 
once.  

3.  Thereafter, the RO must 
readjudicate the veteran's claim for 
entitlement to helpless child. If the 
benefit on appeal remains denied, an 
additional supplemental statement of 
the case must be issued, and the 
veteran and his representative must be 
afforded an opportunity to respond. 
Thereafter, the case must be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



